DETAILED ACTION
The filing is an after-final filing.
Claims 1-32 are presented for examination, wherein claims 1, 16, and 28 are currently amended.
The 35 U.S.C. § 112(b) rejection of claims 1-31 and 33-34 are withdrawn as a result of the amendments to claims 1, 16, and 28, from which the other claims depend.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections of the February 12, 2021 final Office action are incorporated by reference in the entirety herein and modified to address the amended limitation “wire bond … connectable to the first electrical terminal of the battery cell” from the previously filed “wire bond connected from the first electrical terminal of the battery cell” such that the art is capable of connecting to the first electrical terminal of the battery cell.
Allowable Subject Matter
Claims 13-15, 27, and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. The applicant alleges the claims incorporate the subject matter of the dependent claims 13 and 34.
In response, the examiner respectfully disagrees.
Claim 13 depends from intervening dependent claim 11, which depends from intervening dependent claim 10, which depends from independent claim 1.
Similarly, claim 34 depends from intervening dependent claim 33, which depends from intervening claim 32, which depends from independent claim 28.
Said independent claims have not been amended to incorporate the subject matter of dependent claims 13 and 34, which must incorporate all of the subject matter of said claims and further all of the subject matter of each of the intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723